MEMORANDUM
GORDON, J.
Plaintiff contends the Court of Appeals held that the contract established a valid partnership between the parties. What the Court of Appeals said in this case with respect *56to the validity of the contract and the limited partnership between plaintiff and defendants established thereunder, was upon the pleadings that were before that court — the bill and motion to dismiss — and was not a determination of the issues raised by the bill and answers to be determined on the trial of the case on its merits. It would seem, therefore, inappropriate at this time to require defendants to answer the interrogatories filed in the case until it is established at the trial that the plaintiff is entitled to an accounting and discovery.
While the plaintiff did not either petition the Court or file a motion that defendants be required to answer the interrogatories filed November 23, 1934, it seems to the Court that defendants instead of objecting to the interrogatories, should have suggested that the appropriate time to answer them, if at all, was after the plaintiff had proven his right to an accounting under the contract. The Court thinks that the plaintiff is not entitled to answers to the interrogatories at this time.